P ER CURIAM. The Arkansas Supreme Court Committee on Criminal Practice has recommended an amendment to Rule 37.5(b)(1)(A) of the Rules of Criminal Procedure in response to the adoption of Rule 10 of the Arkansas Rules of Appellate Procedure—Criminal (Automatic Review in Death Cases). See In Re: Amendment to Rule 10, 345 Ark. Appx. (July 9, 2001). Because of the adoption of Rule 10, certain language in Rule 37.5 (b)(1)(A) became obsolete. We agree with the Committee’s recommendation and adopt, effective immediately, the amendment to Rule 37.5 (b)(1)(A) as republished below. We express our gratitude to the members of the Criminal Practice Committee for their work on this matter. Rule 37.5. Special rule for persons under sentence of death. * (b) Requirement of Hearing on Appointment of Attorney.1  (1)(A) Upon affirmance of a sentence of death by the Supreme Court of Arkansas, the clerk of the court shall forward a copy of the mandate to the circuit court that imposed the sentence of death and to the Attorney General. The circuit court shall conduct a hearing to consider the appointment of an attorney to represent the person in post-conviction proceedings under this rule. If the Supreme Court affirms a sentence of death, the hearing shall be held not later than twenty-one (21) days after the mandate is issued by the Supreme Court.   “Line-in, line-out” version of Rule 37.5 (b)(1)(A) to illustrate changes: Upon affirmance of a sentence of death by the Supreme Court of Arkansas, the clerk of die court shall forward a copy of the mandate to the circuit court that imposed the sentence of death and to the Attorney General. The circuit court shall conduct a hearing to consider the appointment of an attorney to represent the person in post-conviction proceedings under this rule. If the Supreme Court affirms a sentence of death or-affirms-fchc-trial courds-finding-of competency to waive an appeal from a sentence of death, the hearing shall be held not later than twenty-one (21) days after the mandate is issued by the Supreme Court. If an-appeal is taken from the sentence of death but later dismisscd-by-the-Suprcme i^-dismasscd-l-fa-timclynoticc-of appcal-is filed with the trial court’but the trial record is never lodged in the Supreme Court^he4icaréng-shaH-bc-hcld-not-laCcr-than twenty-one- (21) days-aftcr-dicTast-datc-for-lodging-thc-trial rccord in the Supreme Court. If no timely notice